DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2021 has been entered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cutting tool being rotatable relative to the workpiece seat under driving of the power component in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one of the workpiece seat . . . is rotatable relative to the cutting tool or the non-contact measurement component” in Lines 3-5.  It is unclear what is meant by “at least one of” in this instance.  Only one feature is referenced so it is unclear how it may be more than one.  In the event the “at least one” is meant to extend beyond this line to the “or the cutting tool . . . is rotatable relative to the workpiece seat” recitation in Lines 6-7, Applicant needs to clearly set forth that one of the options must be satisfied to meet the claim by punctuation and indentations as possible solutions.  Appropriate correction required.
Claim 1 recites “the plurality of cutting tools being rotatable relative to the workpiece seat under driving of the power component.”  It is unclear whether the plurality of tools are 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mamczur (US Pub. No. 2014/0150243 A1) in view of Wipperfuerth (DE 3216566 A1) and Masatsuga et al. (US Patent No. 5,848,795).
(Claim 1) Mamczur discloses a numerical control machine (Fig. 1A) that includes a workpiece seat (20) for fixing a workpiece (5), a cutting tool (90), a non-contact measurement component (80) for measuring a contour of a surface to be machined of the workpiece, a power component (30, respective motors for 60 and 70) and a control component (100).  The workpiece seat is rotatable relative to the cutting tool or the non-contact measurement component under driving of the power component (¶ 0029; 20 drivable via 30).  Both the cutting tool (90) and the non-contact measurement component (80) are mounted on the numerical control machine (Fig. 1A).  The distance between each of the cutting tool and the non-contact measurement component relative to the workpiece seat is adjustable (via axial movement via 70 and/or horizontal movement via 60).  The control component (100) is electrically connected with the non-contact measurement component and the power component (¶ 0029).
Mamczur also discloses a cutter head (the bar that 80 and 90 are both connected).  The cutter head includes a connection end (end opposite to that having 80 and 90) connected to the 
Wipperfuerth discloses a rotatable cutter head (i.e., a turret) having a plurality of cutting tools mounted on the cutter head of a numerical control machine (Figs. 4, 5).  The cutter head (8) is capable of adjusting positions (about the turret axis and via the slides 21, 22) of the plurality of cutting tools relative to a workpiece seat.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the machine disclosed in Mamczur with a turret head having a plurality of tools as suggested in Wipperfuerth in order to increase the flexibility of the machine.
Mamczur discloses a rotatable seat (20) having a fixed end mounted on the numerical control machine (via the horizontal platform of the frame 1 as seen in Fig. 1A) and an opposed clamping end for receiving the workpiece, but the reference does not explicitly disclose a base plate, locating component, clamping component, base plate having a clamping end for receiving the locating component and the clamping component; and the locating component and the clamping component are detachably mounted to the clamping end.
Masatsuga et al. (“Masa”) discloses a rotatable workpiece seat that includes a base plate (1, 12), a locating component (26, 14) and a clamping component (39).  The base plate includes a fixed end (3) mounted on the numerical control machine and a clamping end (end for seating 
(Claim 4) As a result of the modification, the Mamczur device includes a locating component having a mandrel (Masa 26) inserted into a center hole (Masa w1) of the workpiece and a locating block (Masa 14) abutting against an outer side wall of the workpiece.  The axis of the 14mandrel (Masa 26) is separated from the locating block (Masa 14) by a preset distance.
(Claim 5) The non-contact measurement component is a laser sensor (Mamczur 80; ¶ 0029).
Response to Arguments
Applicant's arguments filed August 25, 2021 have been fully considered but they are not persuasive.  Applicant argues that the collet chuck and the clamp seat (locating component 26, 14) in Masatsuga are not mounted on the base part.  Additionally, Applicant contends that the Masatsuga also fails to disclose detachably mounted clamping component (39).  Examiner disagrees.
The Masatsuga reference discloses the locating component (26, 14) being detachably mounted on the base part.  Likewise, the clamping component (39) is detachably mounted to the clamping end.  Each of the disputed detachable mountings are shown being connected via fasteners (see, e.g., Figs. 7-10).  Furthermore, the part (12) is disclosed as being detachably connected to the part (1).  See (Col. 5, Lines 25-26).  At least in this manner, the features are disclosed as being 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN RUFO/Primary Examiner, Art Unit 3722